Name: Commission Implementing Regulation (EU) NoÃ 576/2011 of 16Ã June 2011 amending Regulation (EC) NoÃ 543/2008 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards for poultrymeat
 Type: Implementing Regulation
 Subject Matter: economic geography;  animal product;  agricultural activity;  health;  research and intellectual property
 Date Published: nan

 17.6.2011 EN Official Journal of the European Union L 159/66 COMMISSION IMPLEMENTING REGULATION (EU) No 576/2011 of 16 June 2011 amending Regulation (EC) No 543/2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(e), in conjunction with Article 4, thereof, Whereas: (1) Annex XI to Commission Regulation (EC) No 543/2008 (2) contains the list of national reference laboratories. (2) The competent authorities of France, Italy, Cyprus, Latvia, Lithuania, the Netherlands and Austria have notified the Commission of the new designation of their existing national reference laboratory, respectively. (3) Regulation (EC) No 543/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XI to Regulation (EC) No 543/2008 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 17.6.2008, p. 46. ANNEX ANNEX XI LIST OF NATIONAL REFERENCE LABORATORIES Belgium Instituut voor Landbouw- en Visserijonderzoek (ILVO) Eenheid Technologie en Voeding Productkwaliteit en voedselveiligheid Brusselsesteenweg 370 9090 Melle BELGIÃ  Bulgaria Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã ´Ã ¸Ã °Ã ³Ã ½Ã ¾Ã Ã Ã ¸Ã Ã µÃ ½ Ã ½Ã °Ã Ã Ã ½Ã ¾-Ã ¸Ã ·Ã Ã »Ã µÃ ´Ã ¾Ã ²Ã °Ã Ã µÃ »Ã Ã ºÃ ¸ Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ½Ã ¾-Ã ¼Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  (National Diagnostic Research Veterinary Medicine Institute) Ã ±Ã Ã ». Ã Ã µÃ ½Ã Ã ¾ Ã ¡Ã »Ã °Ã ²Ã µÃ ¹Ã ºÃ ¾Ã ² 15 (Pencho Slaveikov str. 15) 1606 Ã ¡Ã ¾Ã Ã ¸Ã  (1606 Sofia) BULGARIA Czech Republic StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava NÃ ¡rodnÃ ­ referenÃ nÃ ­ laboratoÃ pro mikrobiologickÃ ©, chemickÃ © a senzorickÃ © analÃ ½zy masa a masnÃ ½ch vÃ ½robkÃ ¯ RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Ã ESKÃ  REPUBLIKA Denmark FÃ ¸devarestyrelsen FÃ ¸devareregion Ãst Afdeling for FÃ ¸devarekemi SÃ ¸ndervang 4 4100 Ringsted DANMARK Germany Max Rubner-Institut Bundesforschungsinstitut fÃ ¼r ErnÃ ¤hrung und Lebensmittel (Federal Research Institute of Nutrition and Food) - Institut fÃ ¼r Sicherheit und QualitÃ ¤t bei Fleisch - (Department of Safety and Quality of Meat) E.-C.-Baumann-StraÃ e. 20 95326 Kulmbach DEUTSCHLAND Estonia Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30 51006 Tartu EESTI Ireland National Food Centre Teagasc Dunsinea Castleknock Dublin 15 Ã IRE/IRELAND Greece Ministry of Rural Development & Food Veterinary Laboratory of Larisa 7th km Larisa-TrikalÃ ¿n st. 411 10 Larisa GREECE Spain Laboratorio Arbitral Agroalimentario Carretera de La CoruÃ ±a, km 10,700 28023 Madrid ESPAÃ A France SCL Laboratoire de Montpellier parc EuromÃ ©decine 205 rue de la Croix-Verte 34196 Montpellier Cedex 5 FRANCE Italy Ministero delle politiche agricole alimentari e forestali Ispettorato centrale della tutela della qualitÃ e repressione frodi dei prodotti agroalimentari Laboratorio di Modena Via Jacopo Cavedone N. 29 41100 Modena ITALIA Cyprus Analytical Laboratories Section Department of Agriculture Ministry of agriculture, Natural Resources and Environment Loukis Akritas Ave. 1412 Nicosia CYPRUS Latvia PÃ rtikas droÃ ¡Ã «bas, dzÃ «vnieku veselÃ «bas un vides zinÃ tniskais institÃ «ts Lejupes iela 3 RÃ «ga, LV-1076 LATVIJA Lithuania Nacionalinis maisto ir veterinarijos rizikos vertinimo institutas J. KairiÃ «kÃ ¡Ã io g. 10 LT-08409 Vilnius LIETUVA Luxembourg Laboratoire National de SantÃ © 42, rue du Laboratoire 1911 Luxembourg LUXEMBOURG Hungary MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont Ã lelmiszer- Ã ©s TakarmÃ ¡nybiztonsÃ ¡gi IgazgatÃ ³sÃ ¡g (Central Agricultural Office Food and Feed Safety Directorate) Budapest 94. Pf. 1740 Mester u. 81. 1465 MAGYARORSZÃ G Malta Malta National Laboratory UB14, San Gwann Industrial Estate San Gwann SGN 3000 MALTA Netherlands RIKILT  Instituut voor Voedselveiligheid Wageningen University and Research Centre Akkermaalsbos 2, gebouw 123 6708 WB Wageningen NEDERLAND Austria Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH SpargelfeldstraÃ e 191 1226 Wien Ã STERREICH Poland Centralne Laboratorium GÃ Ã ³wnego Inspektoratu JakoÃ ci Handlowej ArtykuÃ Ã ³w Rolno-SpoÃ ¼ywczych ul. Reymonta 11/13 60-791 PoznaÃ  POLSKA Portugal Autoridade de SeguranÃ §a Alimentar e EconÃ ³mica  ASAE LaboratÃ ³rio Central da Qualidade Alimentar  LCQA Av. Conde Valbom 98 1050-070 Lisboa PORTUGAL Romania Institutul de IgienÃ  Ãi SÃ nÃ tate PublicÃ  VeterinarÃ  Str. CÃ ¢mpul MoÃilor nr. 5, sector 2 BucureÃti ROMÃ NIA Slovenia Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60 SI-1115 Ljubljana SLOVENIJA Slovakia Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav BotanickÃ ¡ 15 842 52 Bratislava SLOVENSKÃ  REPUBLIKA Finland Elintarviketurvallisuusvirasto Evira Mustialankatu 3 FI-00710 Helsinki SUOMI/FINLAND Sweden Livsmedelsverket Box 622 SE-751 26 Uppsala SVERIGE United Kingdom Laboratory of the Government Chemist Queens Road Teddington TW11 0LY UNITED KINGDOM